             Case 1:17-cv-06915-LGS Document 81 Filed 10/05/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
  VICENTE CARRASCO FLORES and VALERIYA
  MUKHINA,, individually and on behalf of others
  similarly situated,,                                               17-cv-6915 (LGS)

                                                                     DECLARATION OF
                                    Plaintiffs,                      COLIN MULHOLLAND,
                                                                     ESQ. IN SUPPORT OF
                   -against-                                         PLAINTIFFS’ MOTION
                                                                     FOR ATTORNEYS’ FEES
                                                                     AND COSTS
   NYC PASTA AND RISOTTO CO. LLC
   (d/b/a RADICCHIO PASTA AND RISOTTO
   CO.), SATINDER SHARMA and DANIEL
   MONTOYA

                                     Defendants.
 ----------------------------------------------------------------X


        Colin Mulholland, Esq., an attorney duly admitted to practice in New York and in this

Court, affirms on penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:

        1.       I represent the Plaintiffs in this lawsuit for unpaid wages, liquidated damages, and

attorneys’ fees under the FLSA and New York Labor Law and regulations. I submit this

declaration in support of Plaintiffs’ motion for attorneys’ fees and costs.

        2.       The FLSA and the New York Labor Law both contain fee-shifting provisions for

actions to recover unpaid wages. 29 U.S.C. § 216(b) (“The court in such action shall, in addition

to any judgment awarded to the Plaintiff or Plaintiffs, allow a reasonable attorney's fee to be paid

by the defendant, and costs of the action”); N.Y. Labor Law § 663(1) (“[An employee] may recover

. . . costs and such reasonable attorney's fees as may be allowed by the court”). Plaintiffs incurred
            Case 1:17-cv-06915-LGS Document 81 Filed 10/05/18 Page 2 of 2




costs and attorneys’ fees in pursuing this action, and seek an award of reasonable attorney’s fees

and costs.

       3.       A copy of our Firm’s contemporaneous time records and billing sheet is annexed

hereto as Exhibit A.

       4.       The invoice for the trial transcript, interpreter services and deposition invoices in

this action is annexed hereto as Exhibit B.

       5.       Plaintiffs’ attorneys respectfully request that the Court award attorneys’ fees of

$20,550.44 and costs of $6,970.03, for a total of $27,520.03.


Dated: New York, New York
       September 28, 2018

                                              _/s/ Colin Mulholland, Esq.
                                              Colin Mulholland, Esq.
